210 S.E.2d 453 (1974)
24 N.C. App. 321
In the Matter of Roosevelt SMITH.
No. 7412DC554.
Court of Appeals of North Carolina.
December 18, 1974.
*454 Atty. Gen. James H. Carson, Jr. by Asst. Atty. Gen. Ann Reed, Raleigh, for the State.
Asst. Public Defender H. Gerald Beaver, Fayetteville, for the juvenile.
BROCK, Chief Judge.
The juvenile argues that G.S. § 7A-280 is unconstitutional. This same argument with the same reasoning was recently considered by this Court. The statute was held to be constitutional. In re Bullard, 22 N.C.App. 245, 206 S.E.2d 305, appeal dismissed, 285 N.C. 758, 209 S.E.2d 279.
The juvenile further argues that the district judge did not follow the statute in his order transferring the case to the Superior Court. The juvenile argues that the statute implicitly requires a separate evidentiary hearing on the cause for transfer.
While we recognize that circumstances may sometimes make it more appropriate for the court to conduct a separate evidentiary hearing upon the cause for transfer of a juvenile charged with a felony to the Superior Court, we reject the argument that G.S. § 7A-280 mandates a separate hearing.
The juvenile disposition order in this case specifies the reason for the transfer to be that if the juvenile is found guilty of the charge of rape, the Board of Youth Development (now Department of Correction) is not in position to render appropriate custodial rehabilitative services. This is a minimal specification of reason under G.S. § 7A-280. However, it discloses that, in exercising his discretion to transfer the case, the trial judge found that the needs of the child would best be served by the transfer. There is no claim or contention that counsel for the juvenile was denied the right to examine any court or probation records considered by the trial judge.
Affirmed.
MORRIS and MARTIN, JJ., concur.